Citation Nr: 0931303	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for vascular 
insufficiency.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1997 to 
September 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied service connection for vascular insufficiency 
(cold hands, feet, shins, hair loss) and chest pain.  The 
claims file was subsequently transferred to the RO in Fort 
Harrison, Montana.  

The Board remanded this case for additional development in 
November 2008.  The directives of the Remand were 
accomplished.

As noted in a previous November 2008 Board decision, the 
Veteran raised the issue of receiving reimbursement for 
private treatment he received in July 2006 in an August 2006 
statement.  This matter is again referred to the RO.


FINDINGS OF FACT

1.  The Veteran canceled examinations scheduled in connection 
with his service connection claims for his vascular 
insufficiency and chest pain, and did not give good cause for 
canceling or indicate any desire to reschedule; as such, his 
claims will be decided based on the evidence of record.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's complaints of vascular insufficiency 
and his service.

3.  The preponderance of the evidence shows no relationship 
between the Veteran's complaints of chest pain and his 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vascular 
insufficiency are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.655 (2008).

2.  The criteria for service connection for chest pain are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2005 for vascular insufficiency and 
May 2006 for chest pain.  The RO provided the appellant with 
notice of the criteria for assigning effective dates and 
disability ratings with respect to his service connection 
claim for vascular insufficiency in September 2006, 
subsequent to the initial adjudication.  While this notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in supplemental statements of the case dated 
from October 2007 to July 2009, following the provision of 
notice.  Additional notice letters were provided to the 
Veteran in November 2008 and December 2008.  The November 
2008 letter noted the wrong issues.  The December 2008 letter 
noted this error and cited to the correct issues.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and attempted to obtain 
medical opinions as to the etiology of the disabilities on 
appeal.  The RO sent the Veteran a notice letter in December 
2008 that he was scheduled for a compensation and pension 
examination at the Kalispell Rosetto clinic.  The address to 
the clinic was provided.  The letter noted that if the 
Veteran failed to report for the examination without prior 
notification or good cause, it might adversely affect the 
outcome of his disability claim.  It is not clear what 
happened with that request.  In April 2009, the RO sent the 
Veteran another letter noting that they had asked the VA 
medical facility nearest to his house to schedule him for an 
examination regarding his appeal.  The RO notified him that 
this was the second examination request and that it was very 
important that he report for the examination.  Without it, 
the RO indicated that his claim might be denied or he might 
be paid less than he otherwise would.  The Veteran cancelled 
the examination in April 2009 because he refused the 
location.  He did not state what was wrong with the location 
or give any good cause for canceling.  The records show he 
lives in Kalispell, Montana; so there is no indication that 
the distance is far from his house.  The Veteran also did not 
indicate that he wanted to reschedule the examinations.  The 
duty to assist "is not always a one-way street" and, "[i]f 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The RO has made 
reasonable efforts to provide the Veteran with an examination 
regarding his claims.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has indicated that he has some disorder 
manifested by vascular insufficiency.  He indicated that he 
would bring this concern up during examinations in service 
but apparently it was never recorded.  He stated that, at his 
compensation and pension examination, all the examiner did 
was check for peripheral pulses.  He felt that he might have 
Reynaud's syndrome.  (It is worth noting that the Veteran has 
stated that he is a physician.)  He stated that his hands and 
feet got ice cold during times of emotional stress and when 
exposed to ambient temperatures that are the slightest bit 
cool.  He also got characteristic color changes of blue and 
red; these episodes happened five to seven times per week.

None of the VA examinations of record specifically address 
the Veteran's complaints regarding any vascular 
insufficiency.  

The Veteran also seeks service connection for chest pain.  
The service treatment records document an impression of 
atypical chest pain in February 2004.  The examiner 
determined that given the chronicity of symptoms and atypical 
nature, the index of suspicion for coronary artery disease 
was low.

After service a May 2006 VA examination report shows the 
chest pain was not investigated.  He was not on medication 
for the chest pain.  The chest x-ray was normal.  The stress 
test showed adequate stress, excellent functional capacity, 
and was negative for ischemia by echocardiogram criteria.  
The Bruce treadmill stress test was clinically positive with 
chest pain during peak exercise.  A nuclear stress test was 
recommended.  None of the medical records after this show 
that any follow-up examination was performed to address the 
complaints of chest pain including a nuclear stress test. 

The Veteran was scheduled for VA examinations to address the 
etiology of the Veteran's vascular insufficiency and 
complaints of chest pain, specifically, whether the Veteran 
had vascular insufficiency and if so, whether it was related 
to service.  The second examination was to address whether 
there was any diagnosis related to the continued complaints 
of chest pain since service.  As discussed above, the Veteran 
canceled these examinations without good cause or any 
indication that he wished to reschedule.  For this reason, 
the claim has to be decided based on the evidence of record.  
See 38 C.F.R. § 3.655(b).

When entitlement to or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

With respect to the service connection claim for vascular 
insufficiency, the service treatment records are negative.  
The post-service treatment records are negative, as well.  
Even though the Veteran has indicated that he is a physician, 
without any other objective medical evidence of treatment or 
diagnoses of any vascular insufficiency in service or any 
time thereafter, service connection for this disability is 
not warranted.

Regarding the claim for chest pain, the service treatment 
records show complaints of chest pain and a post-service May 
2006 VA examination also notes chest pain.  However, a 
medically diagnosed condition has never been provided.  In 
service, the February 2004 examiner found that the index of 
suspicion for coronary artery disease was low.  After 
service, the VA examiner noted that the chest x-ray was 
normal and the stress test was negative for ischemia by 
echocardiogram criteria.  One of the stress tests was 
positive for chest pain and additional studies were thought 
necessary but none were done.  Even though the Veteran has 
had chest pain since service, medical evidence of a current 
diagnosis related to this pain is necessary before service 
connection is warranted.  

Pain alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's factual recitation as to his symptoms is 
accepted as true.  Given the fact that he has stated that he 
is a doctor, his opinion is entitled to more weight than that 
of a lay person.  However, even though his statements are 
accorded some probative value, they are far outweighed by the 
lack of any objective medical treatment for any disability 
related to vascular insufficiency or any evidence of a 
current diagnosis related to the chest pain.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claims for vascular insufficiency and chest pain; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for vascular insufficiency 
is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


